                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 18-1844-JVS(DFMx)                                                Date     March 8, 2019
 Title             Guy Farion v Edward D. Jones and Co, LP, et al



 Present: The                    James V. Selna
 Honorable
                        Lisa M Bredahl                                                 Not Present
                         Deputy Clerk                                                 Court Reporter


                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present
 Proceedings:           (In Chambers)          ORDER TO SHOW CAUSE RE DISMISSAL
                                               FOR LACK OF PROSECUTION

       The Court, on its own motion, hereby ORDERS plaintiff(s) to Show Cause (OSC) in writing
no later than March 22, 2019, why this action should not be dismissed for lack of prosecution. As
an alternative to a written response by plaintiff(s), the Court will consider the filing of one of the
following, as an appropriate response to this OSC, on or before the above date:

    X Proof of service of summons and first amended complaint

        Absent a showing of good cause, an action shall be dismissed if the summons and complaint
have not been served upon all defendants within 90 days after the filing of the complaint. Fed. R.
Civ. P. 4(m) The Court may dismiss the action prior to the expiration of such time, however, if
plaintiff(s) has/have not diligently prosecuted the action.

       It is the plaintiff’s responsibility to respond promptly to all orders and to prosecute the
action diligently, including filing proofs of service and stipulations extending time under Rule 55
remedies promptly upon default of any defendant. All stipulations affecting the progress of the case
must be approved by the Court. Local Rule 7-1.

       On February 15, 2019, counsel for plaintiff filed a reply to the Order to Show Cause dated
January 29, 2019 asking the Court to allow “my office until the close of business on December 21,
2018" to respond to the Court’s Order to Show Cause dated 1/29/19. No additional documents have
been filed with the Court since that 2/15/19 declaration.

                                                                                                          :       00

                                                               Initials of Preparer         lmb



CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                        Page 1 of 1
